Title: To Thomas Jefferson from Albert Gallatin, 16 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            on or before 16 June 1804
          
          Deshon had complained to the Secry. of State. The only question which arises is whether Collectors should be permitted to hold themselves the office of notary public. In the large ports, a son or friend who is notary is allowed a room within the walls of the custom house, the collectors always paying for the rent of sd. house. Mr Madison had raised the doubt. It may be liable to some abuses, but is in many respects convenient.
          
            A. G.
          
        